                            UNITED STATES BANKRUPTCY COURT
                            MIDDLE DISTRICT OF PENNSYLVANIA
Re:
      JOAN ARIEL COMAS JOA                                   Case No.: 5-17-00882-HWV
                                                             Chapter 13
                      Debtor(s)

                                   NOTICE OF FINAL CURE PAYMENT

Pursuant to the Fed. Bankr. Rule 3002.1(f), the Trustee gives Notice that the amount required to
cure the pre-petition default in the below claim has been paid in full and the Debtor(s) have
completed all payments under the plan.

PART 1:                             MORTGAGE INFORMATION
Creditor Name:                      M & T BANK
Court Claim Number:                 06
Last Four of Loan Number:           Garfield St - PRE-ARREARS - 4268
Property Address if applicable:     737 GARFIELD ST., , HAZLETON, PA18201

PART 2:                            CURE AMOUNT
TOTAL CURE DISBURSEMENT MADE BY THE TRUSTEE
a. Allowed prepetition arrearages:                                            $3,324.36
b. Prepetition arrearages paid by the Trustee:                                $3,324.36
c. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c):                                           $0.00
d. Amount of postpetition fees, expenses, and charges recoverable
   Under Bankruptcy Rule 3002.1(c) and paid by the Trustee:                   $0.00
e. Allowed postpetition arrearage:                                            $2,030.28
f. Postpetition arrearages paid by the Trustee:                               $2,030.28
g. Total b, d, f:                                                             $5,354.64

PART 3:                      POST PETITION MORTGAGE PAYMENT
Paid direct by the Debtor(s)
Current Monthly Mortgage Payment: $0.00
Next postpetition payment due:
If known, Principal Balance Outstanding: UNKNOWN

PART 4:               A RESPONSE IS REQUIRED BY BANKRUPTCY RULE 3002.1(g)

Within 21 days of the service of this Notice, the creditor must file and serve same on debtor,
debtor’s counsel and trustee, pursuant to Fed. Bankr. Rule 3002.1(g), a statement indicating
whether it agrees that the debtor has paid in full the amount required to cure the default, has paid
all outstanding post-petition fees, costs or escrow amounts due, and whether, consistent with
§1322(b)(5) of the Bankruptcy Code, the debtor is current on all post-petition payments as of the
date of this Notice or be subject to further action of the court including possible sanctions.


  Case 5:17-bk-00882-HWV          Doc 108   Filed 06/24/21    Entered 06/24/21 09:52:09     Desc
                                            Page 1 of 4
To assist in reconciling the claim, a history of payments made by the Trustee is attached to copies
of this Notice sent to the Debtor and Creditor.

I certify that the information contained herein is true and correct to the best of my knowledge,
information and reasonable belief.

Dated: June 24, 2021                             Respectfully submitted,


                                                 s/ Jack N. Zaharopoulos
                                                 Standing Chapter 13 Trustee
                                                 Suite A, 8125 Adams Drive
                                                 Hummelstown, PA 17036
                                                 Phone: (717) 566-6097
                                                 Fax: (717) 566-8313
                                                 eMail: info@pamd13trustee.com




 Case 5:17-bk-00882-HWV         Doc 108    Filed 06/24/21    Entered 06/24/21 09:52:09     Desc
                                           Page 2 of 4
Creditor Name: M & T BANK
Court Claim Number: 06
     CLM #   CHECK #        DATE        PRIN PAID         INT PAID   TOTAL DISB

     5200    1182885    04/03/2018       $218.90          $0.00       $218.90
     5200    1185982    05/15/2018       $205.27          $0.00       $205.27
     5200    1188677    07/12/2018       $102.63          $0.00       $102.63
     5200    1191377    09/06/2018       $103.81          $0.00       $103.81
     5200    1192694    10/10/2018       $103.81          $0.00       $103.81
     5200    9005490    11/08/2018       $102.19          $0.00       $102.19
     5200    9005576    12/13/2018       $306.59          $0.00       $306.59
     5200    9005745    02/07/2019       $103.38          $0.00       $103.38
     5200    9005826    03/12/2019       $102.19          $0.00       $102.19
     5200    9006170    07/11/2019       $409.17          $0.00       $409.17
     5200    9006259    08/07/2019       $102.20          $0.00       $102.20
     5200    9006351    09/26/2019       $107.02          $0.00       $107.02
     5200    9006440    10/10/2019       $102.42          $0.00       $102.42
     5200    9006522    11/07/2019       $102.41          $0.00       $102.41
     5200    9006613    12/12/2019       $102.42          $0.00       $102.42
     5200    9006705    01/16/2020       $102.42          $0.00       $102.42
     5200    9006796    02/13/2020       $102.42          $0.00       $102.42
     5200    9006887    03/12/2020       $102.41          $0.00       $102.41
     5200    9007044    04/14/2020       $102.42          $0.00       $102.42
     5200    9007237    05/06/2020       $98.79          $0.00       $98.79
     5200    9007753    07/07/2020       $197.59          $0.00       $197.59
     5200    9008054    08/12/2020       $98.79          $0.00       $98.79
     5200    9008373    09/17/2020       $98.79          $0.00       $98.79
     5200    9008692    10/15/2020       $99.89          $0.00       $99.89
     5200    9008965    11/03/2020       $46.43          $0.00       $46.43




 Case 5:17-bk-00882-HWV       Doc 108   Filed 06/24/21    Entered 06/24/21 09:52:09   Desc
                                        Page 3 of 4
                          UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF PENNSYLVANIA
 Re:
       JOAN ARIEL COMAS JOA                           Case No.: 5-17-00882-HWV
                                                      Chapter 13
                       Debtor(s)


                                   CERTIFICATE OF SERVICE
 I certify that I am more than 18 years of age and that on June 24, 2021, I served a copy of this
 Notice of Final Cure and History of Payments made on the following parties by 1st Class mail,
 unless served electronically.

  TULLIO DeLUCA, ESQUIRE                             SERVED ELECTRONICALLY
  381 N 9TH AVENUE
  SCRANTON PA, 18504-


  M&T BANK                                           SERVED BY 1ST CLASS MAIL
  BANKRUPTCY DEPT
  PO BOX 840
  BUFFALO, NY, 14240-0810


  JOAN ARIEL COMAS JOA                               SERVED BY 1ST CLASS MAIL
  737 GARFIELD ST.
  HAZLETON, PA 18201



 I certify under penalty of perjury that the foregoing is true and correct.


 Date: June 24, 2021                                 s/ Liz Joyce
                                                     Jack N. Zaharopoulos
                                                     Standing Chapter 13 Trustee
                                                     Suite A, 8125 Adams Drive
                                                     Hummelstown, PA 17036
                                                     Phone: (717) 566-6097
                                                     Fax: (717) 566-8313
                                                     eMail: info@pamd13trustee.com




Case 5:17-bk-00882-HWV        Doc 108    Filed 06/24/21     Entered 06/24/21 09:52:09      Desc
                                         Page 4 of 4
